Citation Nr: 0414045	
Decision Date: 06/02/04    Archive Date: 06/10/04

DOCKET NO.  02-13 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected right knee injury with traumatic arthritis, status 
post total knee replacement, currently evaluated as 
60 percent disabling.

2.  Entitlement to a total disability rating on the basis of 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The appellant served on active duty from August 1973 to 
October 1975.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a February 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

This appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the appellant if further action is required on his part.


REMAND

The veteran seeks entitlement to  an increased disability 
rating for his service-connected right knee disability as 
well as TDIU.  The right knee disability is the veteran's 
only service-connected disability.

The Board has reviewed the evidence and for reasons expressed 
immediately below finds that the case must be remanded to 
ensure due process and full development of the record.

Review of the record does not reveal that the RO expressly 
considered referral of the appellant's claim seeking a higher 
evaluation for his right knee disability for assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2003).  
That regulation provides that to accord justice where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case for assignment of an 
extraschedular evaluation commensurate with average earning 
capacity impairment.  The governing criteria is a finding 
that the case presents an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  

The United States Court of Appeals for Veterans Claims (the 
Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance, see Floyd v. Brown, 9 Vet. 
App. 88 (1996); however, the Board is not precluded from 
raising this question, and in fact is obligated to identify 
all potential theories of entitlement to a benefit under the 
law.  See Douglas v. Derwinski, 2 Vet. App. 103, 109 (1992).

In this case, the appellant last underwent total right knee 
replacement surgery in November 1994, and he has been 
receiving the maximum schedular rating for this disability 
(60 percent) under Diagnostic Code 5055 since January 1996.  
In May 2000, his representative filed a statement in support 
of the appellant's current claim specifically requesting 
extraschedular consideration.  Hence, a claim for a higher 
rating on an extraschedular basis was clearly raised, but as 
alluded to above, was not addressed by the RO.  Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996) (question of 
extraschedular rating is a component of an increased rating 
claim and claimant must be provided full opportunity to 
present the claim before the RO).

The Board additionally observes that pursuant to 38 C.F.R. § 
4.16(b), when a claimant is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities, but fails to meet the percentage 
requirements for eligibility for a total rating set forth in 
38 C.F.R. § 4.16(a), such case shall be submitted for 
extraschedular consideration in accordance with 38 C.F.R. § 
3.321.
Since the veteran's only service-connected disability is the 
right knee disability, consideration of that disability under 
38 C.F.R. § 3.321(b) manifestly will encompass 38 C.F.R. 
§ 4.16(b) consideration.

In light of the foregoing, and as further development is 
necessary, as detailed below, the Board will remand this case 
for consideration of an extraschedular rating for the 
appellant's right knee disability.  See VAOPGCPREC 6-96 
(remand, rather than referral, is proper disposition for 
extraschedular claims inferred or reasonably raised by the 
evidence of record); see also Bernard v. Brown, 4 Vet. App. 
384 (1993) (when the Board addresses an issue that has not 
been considered by the RO, it must consider whether appellant 
has been given adequate notice to respond and, if not, 
whether he will be prejudiced thereby).

In addition, the Board believes that because the appellant's 
sole service-connected disability is his right knee 
disability, a social and industrial survey should be 
completed in view of his claim that he no longer is able to 
work due to the severity of this disability.  With respect to 
this matter, the Board notes that the appellant was seen in 
the emergency room at the Promina Gwinnet Hospital in June 
1999 for a left thumb injury, at which time it was noted by 
way of history that he hurt his thumb "attempting to set a 
rat trap for his business".  It is unclear whether the 
appellant has a new job and/or is self-employed, however, as 
he has consistently maintained in connection with his VA 
claim that he stopped working entirely in 1993 due to his 
right knee disability.  A social and industrial survey should 
therefore be conducted to determine his current employment 
status and to evaluate the extent of industrial impairment 
caused by his right knee.

Finally, the Board notes that the record shows that the 
appellant applied for VA vocational rehabilitation benefits 
in 1994 and again in 1997, which suggests that he may have 
sought employment opportunities or got a new job after the 
time he says he stopped working entirely in 1993.  On remand, 
it should be determined if a VA vocational rehabilitation 
file exists, and if so, it should be associated with the 
record on appeal.

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  The appellant's VA vocational 
rehabilitation folder, if one exists, 
should be obtained and be associated with 
his VA claims folder.

2.  A VA social and industrial survey 
should be then be conducted.  The 
individual conducting the survey should 
express an opinion with complete 
rationale as to the impact of the 
appellant's service-connected right knee 
disability on his ability to secure or 
follow a substantially gainful 
occupation.

3.  Upon completion of the above, VBA 
must readjudicate the issues on appeal 
with consideration of all additional 
evidence and argument received since 
issuance of the January 2003 supplemental 
statement of the case.  Further, 
consideration of referring the right knee 
disability and the TDIU claim to 
appropriate VA officials for 
extraschedular evaluation under 38 C.F.R. 
§§ 3.321(b)(1) and 4.16(b) must be 
documented on readjudication.  If any 
benefits sought on appeal remain denied, 
the appellant and his representative 
should be furnished a supplemental 
statement of the case and provided 
appropriate opportunity to respond.

Thereafter, the case should be returned to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



CONTINUED ON NEXT PAGE



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


